Exhibit 10.15
 
NATIONAL DENTEX CORPORATION
Written Summary of Compensation Arrangements with the
Named Executive Officers effective January 1, 2010
 

         
Named Executive Officers
  2010 Annual Base Salary    
David L. Brown, Chief Executive Officer and
  $ 400,000  
Chairman
       
John W. Green, IV, President
  $ 400,000  
Richard F. Becker, Jr., Executive Vice President
  $ 250,000  
Wayne M. Coll, Chief Financial Officer
  $ 200,000  


 
Corporate Executive Incentive Plan
 
Each Named Executive Officer will participate in the Corporate Executive
Incentive Plan.
 
Supplemental Executive Retirement Plans
 
Messrs. Brown and Becker participate in this plan.
 
Supplemental Laboratory Executive Retirement Plans
 
Mr. Coll participates in this plan.

